Citation Nr: 0904127	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The Board first notes that the veteran's properly designated 
accredited veterans service organization representative filed 
a motion in December 2008 seeking to withdraw representation.  
Since the motion was submitted more than 90 days after the RO 
provided written notification in July 2008 that the case was 
being transferred to the Board, good cause for the withdrawal 
must be shown.  See 38 C.F.R. § 20.1304.  The 
representative's motion to withdraw was based on an attached 
statement from the veteran dated in December 2008, in which 
he stated that he did not want the representative to review 
his case.  Based on the documents submitted, the Board finds 
good cause and grants the service organization's motion to 
withdraw as the representative. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A January 2003 rating decision that denied service 
connection for PTSD was not appealed.

2.  In correspondence dated in July 2005 the veteran 
requested that his previously denied claim for service 
connection for PTSD be reopened.

3.  Evidence compiled after the January 2003 rating decision, 
including statements from family members, constitutes new and 
material evidence and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in January 2003 the RO denied 
service connection for PTSD on the basis that the condition 
was not incurred in or caused by service.  A notice of 
disagreement was not filed, and the decision became final.  
38 C.F.R. § 3.104.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 C.F.R. § 3.156.

In July 2005 the veteran requested his previously denied 
claim for service connection for PTSD be reopened.  In a 
rating decision dated in August 2006 the RO issued a decision 
denying service connection for PTSD on the grounds that the 
evidence submitted was not new and material.  The veteran has 
appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the veteran's current claim for service 
connection for PTSD was accompanied by VA treatment records 
diagnosing the veteran PTSD.  Since the current diagnosis and 
claim is based on the same factual basis as the time the case 
was last decided on the merits, new and material evidence is 
necessary to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the January 2003 rating 
decision included the veteran's service treatment records 
(STRs) and VA medical records dating from July 2001 to July 
2002.  Mental Health Clinic notes dated in January 2002 and 
June 2002 indicate that the veteran complained of and was 
evaluated for mental health problems.  The veteran was 
diagnosed as having dysthymia until a VA medical provider in 
June 2002 stated that the veteran had dysthymia and that he 
also "meets [the] criteria for dx (diagnosis) PTSD."  The 
veteran reported that the military tried to put him out with 
17 years of service and he became very suspicious thereafter.  

In a May 2002 stressor statement the veteran reported that he 
was harassed by an officer in his unit and then relieved of 
his position due to the officer's lie that the veteran 
threatened to kill him.  He also had to ride in the back of a 
truck with no personal ammo going in to the combat zone.  The 
truck was open in the back with no flap and they passed an 
enemy tank with its turret aimed at the back of the truck.  
At the time, his life flashed before his eyes and he has not 
been the same since.  He reported still having dreams about 
that tank.  The veteran also reported that he was reduced in 
rank for a drug test but he did not do drugs and explained to 
the commander that the only way the drugs could have gotten 
into his system would have been if someone put something in 
his food.  

Upon VA psychiatric examination in January 2003, the 
diagnosis was dysthymic disorder.  The veteran reported that 
he was tried and convicted on charges that changed during the 
trial.  He was again charged with disrespect because he 
wished to help his wife get settled abroad before he was sent 
to the field again.  

In the January 2003 decision, the RO denied service 
connection for PTSD finding that the condition was not 
incurred in or caused by service.  The decision noted that 
his service personnel records did not indicate that he 
engaged in combat nor did they corroborate his claimed 
stressors.  

The evidence compiled since the January 2003 denial of the 
claim includes additional VA medical records and letters from 
the veteran's first wife, current wife, and sister dated in 
February 2006.  The veteran's current wife, former wife and 
sister all reported that he told them about the incidents 
including the enemy tank incident and the incident where the 
veteran was, as they put it, "only transferred to another 
unit" after he refused to obey an order although he thought 
he would be demoted.  The Board notes that a veteran's lay 
testimony alone is insufficient proof of a noncombat 
stressor.  See Sizemore v. Principi, 18 Vet. App. 264, 270 
(2004); Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  The 
Board notes that 38 C.F.R. § 3.304(f) applies and therefore, 
the veteran is required to submit corroborating evidence to 
verify the in-service incurrence of his PTSD stressors.  See 
id.  The Board notes that the family members' statements are 
presumed credible for the purpose of determining that the 
claim should be reopened and therefore the statements serve 
to corroborate the veteran's claim based on assault.  38 
C.F.R. § 3.304(f).  They thus raise a reasonable possibility 
of substantiating the veteran's claim for service 
connection.  New and material evidence having been found, the 
veteran's claim for service connection for PTSD must be 
reopened.  38 C.F.R. § 3.156. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the request to reopen the 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 




ORDER

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for a 
PTSD is granted, and, to that extent only, the appeal is 
granted.


REMAND

Having reopened the veteran's claim for service connection 
for PTSD, the Board has jurisdiction to review the issue de 
novo, based on the whole record.  For the reasons that follow 
the Board finds that the veteran's claim for service 
connection must be remanded for further evidentiary 
development. 

In letters dated in February 2006, the veteran's first wife, 
current wife, and sister stated that he was involved in an 
altercation with a man in his unit and was transferred to 
headquarters.  The veteran was afraid that he would be 
demoted because of this altercation but since there were four 
witnesses to the assault, he was only transferred.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).   The veteran should be 
informed on remand that he can submit alternate evidence, 
such as buddy statements from fellow servicemembers, 
concerning his reported military stressors to include the 
personal assault and the truck incident.  

VA medical records dating from April 1998 to October 2006 
show the veteran receiving psychiatric evaluations and 
assessments.  In October 2002 the veteran was referred for a 
psychological evaluation during which the veteran described 
his stressful experiences in Iraq.  The physician noted that 
the veteran has been treated for depression a number of times 
since leaving the military.  In July 2005 the veteran was 
diagnosed with PTSD.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Based on the information 
discussed above, the veteran should be accorded a C&P PTSD 
examination.  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
October 12, 2006.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Finally, it is noted that VA does not have a complete copy of 
the veteran's Official Military Personnel File (OMPF).  Such 
should be obtained as there are references in the photocopied 
documents associated with the claims folder that there are 
sealed documents that were created in 1992, which is not long 
after the 1991 stressor that was reported by the veteran.  
See Memorandum regarding Department of the Army Imposed Bar 
to Reenlistment Under the Qualitative Management Program, 
stamped Jan. 15, 1992.     

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request through the appropriate 
channels a complete copy of the veteran's 
OMPF, including but not limited to, 
sealed documents referenced in the 
Memorandum regarding Department of the 
Army Imposed Bar to Reenlistment Under 
the Qualitative Management Program, 
stamped Jan. 15, 1992.     

2.  Request medical records from the 
Fayetteville VAMC dating from October 12, 
2006 to the present.  If no further 
treatment records exist, the claims file 
should be documented accordingly.  Also 
attempt to obtain any other evidence that 
is identified as relevant by the veteran 
during the course of the remand, provided 
that any necessary authorization forms 
are completed.  

3.  The veteran should also be advised 
that he can submit alternate forms of 
evidence to corroborate the occurrence 
of his stressor(s), such as a buddy 
statement from servicemenbers who 
witnessed the incident(s) or were aware 
of the incident(s).  He can also submit 
other evidence, such as letters he 
wrote to family members or others about 
the incidents.

4.  Schedule the veteran for an 
examination with regard to his claim 
for service connection for a VA PTSD 
examination.  The RO is to inform the 
examiner that only the stressor(s) 
which have been verified may be used as 
a basis for a diagnosis of PTSD.  The , 
the examiner should specify whether it 
is at least as likely as not that there 
is a link between the current diagnosis 
and one or more of the corroborated in-
service stressors.  A complete 
rationale for the examiner's opinion 
must be provided.  The claims file must 
be made available to, and reviewed by, 
the examiner, and the examination 
report must reflect that the claims 
file was reviewed.  All indicated tests 
must be performed, and all findings 
reported in detail. 

5.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


